Citation Nr: 1513816	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Munroe Regional Hospital (MRH) on December 15, 2012.

(The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, by which reimbursement of medical expenses for medical treatment incurred as a result of treatment provided at MRH on December 15, 2012 was denied.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On December 15, 2012, the Veteran received medical treatment from the Munroe Regional Hospital emergency department pursuant to complaints of a persistent cough.

2.  The medical treatment the Veteran received at Munroe Regional Hospital was not previously authorized by VA.

3.  At the time of the private medical treatment, the Veteran was not service connection for any disability; medical services rendered at MRH on December 15, 2012 were for a nonservice-connected disorder.

4.  The Veteran's medical condition on December 15, 2012 was of such a nature that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.



CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred at MRH on December 15, 2012.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 
10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the veteran is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, the Veteran does not contend, and the evidence does not show, that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on December 15, 2012.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at MRH.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at MRH on December 15, 2012, the Veteran was not service connected for any disability.  As such, this private treatment was for a nonservice-connected disorder and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36, 467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;
(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone at 544.  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown,
7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).

In this case, the Veteran is seeking reimbursement for medical care received at the MRH emergency room on December 15, 2012 for symptoms of a recurrent cough with accompanying fever.  By way of background, the Veteran has a history of heart problems, including fibrillations, and has a pacemaker.  On December 14, 2012 he was seen by a VA physician regarding an unrelated problem with his ears.  During the appointment, the Veteran contended that he reported experiencing recurrent cough, but his complaint was dismissed by the VA medical professional.  

The following day, the Veteran sought medical care at the emergency room of the Munroe Regional Hospital.  Per written statements, the Veteran and his wife contended that the Veteran experienced a "coughing frenzy" during which he became nonresponsive for a period of approximately 30 seconds.  His wife stated that she was concerned that this period of non-responsiveness was a symptom of an arterial fibrillation attack, and drove the Veteran to the nearest emergency room, which was the MRH.  The Veteran reported that, during this hospital care, he was diagnosed with bronchitis and pneumonia.  The Veteran is now seeking reimbursement for the care he received at the MRH on December 15, 2012.

In this case, the central questions are whether a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA medical facility was feasibly available.

In determining what constitutes a medical emergency by the prudent layperson standard, the Court of Appeals for Veterans Claims (Court) has held that both medical and lay evidence may be considered, and the VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In this case, the Board has considered the lay statements of the Veteran and his wife, described above.  However, their more recent lay descriptions of the events of December 15, 2012 are not supported by the medical evidence of record.

First, the VA treatment record from December 14, 2012 does not reflect that the Veteran reported any complaint of coughing.  The Board has considered the Veteran's contention that this reported symptom was largely ignored by the medical professional in favor of treating his ear.  However, an additional VA entry from that day specifically indicated that the Veteran reported sinus pain and congestion for the past two weeks.  Therefore, it is reasonable to assume that, if the Veteran had reported symptoms of recurrent coughing, this symptom also would have been noted along with the other symptoms (of sinus pain and congestion) unrelated to the ear problem.  An additional VA note from that same day specifically indicated the Veteran and his wife were appreciative of the attention from his physician.  As such, the contemporaneous medical evidence does not reflect that the Veteran reported a history of coughing during his VA medical treatment, and is inconsistent with the more recent assertions made in connection with the claim for reimbursement. 

Next, the private treatment records from MRH reflect that the Veteran walked into the emergency room at approximately 1:40 in the afternoon on December 15, 2012.  The Veteran described a history of recurrent episodes of dry, unproductive coughing with accompanying fever.  These private treatment records do not reflect that, at any point during the private medical treatment on December 15, 2012, the Veteran or his wife described any coughing fit or "frenzy," which led to a period of unresponsiveness.  Instead, the medical professional specifically noted no history of hyperventilation in presentation or history, and indicated the Veteran appeared to be in no acute distress.  The Veteran's vital signs were noted to be stable.

Additionally, although the Veteran's skin was flushed and hot to the touch, he was noted to be fully alert and oriented.  Breath sounds were clear, respirations were unlabored, and there were no complaints of chest pain.  Following testing, the Veteran was diagnosed with acute bronchitis and fever.  Despite the Veteran's lay assertion, the medical records do not reflect he was diagnosed with pneumonia.  He was given a breathing treatment and released around 8:00 pm that evening with an albuterol inhaler.

Therefore, the medical records do not reflect the Veteran's condition was of such a nature that a delay in seeking medical attention would have been hazardous to life and health.  The Veteran was specifically noted to be in stable condition when he walked into the emergency room.  The treating medical professionals noted no complaints of difficulties breathing, and no history of hyperventilation.  The Veteran was not provided with any urgent medical care once at the private facility; instead, he was discharged a few hours later after receiving a breathing treatment.  

Finally, these contemporaneous medical records are absent of any description of a period of non-responsiveness following intense coughing as more recently described by the Veteran and his wife in the course of seeking reimbursement benefits.  Therefore, the contemporaneous medical evidence do not indicate that the Veteran's medical condition required emergency care and that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  

The record also includes determinations by two separate VA clinicians, who opined that the Veteran's medical condition on December 15, 2012 was not emergent.  In January 2013, the first clinician determined that a respiratory infection experienced for several days did not require emergency care.  In February 2013, a second clinician determined the Veteran's condition and diagnosis could have been adequately handled by the VAMC in Gainesville.  The record does not include any medical opinion to the contrary.  The Veteran and his wife indicated they were unable to obtain an opinion from the medical professional who treated the Veteran at MRH on the day in question.  Consistent with the guidance from the Court, the Board finds that these contemporaneous medical records and the medical opinions from two VA clinicians are more probative than subsequent lay statements made by the Veteran and his wife in the course of seeking reimbursement.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

Given the finding that the medical care received on December 15, 2012 at MRH does not meet the prudent layperson standard and that all statutory requirements must be met before any payment may be authorized, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); see also Melson, 1 Vet. App. at 334.  Because the medical treatment rendered at MRH on December 15, 2012 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at MRH, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2014).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  The January 2013 decision notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duty to notify and assist has been met.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Munroe Regional Hospital on December 15, 2012 is denied.




______________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


